Order entered May 5, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00075-CV

     TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR
                CORPORATION, Appellants

                                          V.

     BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS,
  INDIVIDUALLY AND AS NEXT FRIENDS OF E.R. AND O.R., MINOR
                    CHILDREN, Appellees

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-15296

                                       ORDER

      Before the Court is appellees’ motion for leave to file post-submission letter.

We GRANT the motion. We DIRECT the Clerk of the Court to file appellees’

post-submission letter as of the date of this order.


                                               /s/     DAVID J. SCHENCK
                                                       JUSTICE